Citation Nr: 0424229	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  00-19 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran had periods of active service from October 1985 
to June 1986, from September 1988 to September 1989, and from 
August 1990 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 decision by the RO that denied 
service connection for a left knee injury.

This matter was previously before the Board in September 2001 
and December 2002.  On both occasions, it was remanded to the 
RO for additional development.


FINDINGS OF FACT

1.  The veteran did not sustain an injury to her left knee 
during service.

2.  Arthritis of the left knee was not diagnosed, 
radiographically identified, or otherwise manifested during 
the one-year period following the veteran's separation from 
active service.


CONCLUSION OF LAW

A left knee injury was not incurred in service; arthritis of 
the left knee may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she is entitled to service 
connection for residuals of a left knee injury.  She says 
that she injured her left knee in service, and maintains that 
she has current difficulties with the knee that can be 
attributed to the in-service injury.

I.  Service Connection

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  In addition, if arthritis becomes manifest to a 
degree of 10 percent or more during the one-year period 
following a veteran's separation from service, the condition 
may be presumed to have been incurred in service, 
notwithstanding that there is no in-service record of the 
disorder.  38 C.F.R. §§ 3.307, 3.309 (2003).

The Board has reviewed the entire record in this case, and 
finds that the weight of the evidence is against the 
veteran's claim for service connection for residuals of a 
left knee injury.  The Board does not question the sincerity 
of the veteran's belief that she injured her left knee during 
service in December 1985.  However, her service medical 
records indicate that it was her right knee that was injured.  
Moreover, a VA physician has reviewed the claims file, 
examined the veteran, and offered an opinion to the effect 
that it was the right knee, and not the left, that was 
injured in December 1985.  (Indeed, the veteran has applied 
for, and been granted, service connection for a right knee 
disorder based on the notation of in-service injury in 
December 1985, together with the VA examiner's opinion.)  In 
the Board's view, the contemporaneous records of in-service 
treatment and the opinion of the VA examiner must be accorded 
more weight than the veteran's recollection of remote events.  
Accordingly-because the greater weight of the evidence tends 
to show that the veteran did not injure her left knee in 
service-the Board finds that the preponderance of the 
evidence is against her claim for service connection for 
residuals of a left knee injury.

Nor can the veteran's claim be granted on the basis of the 
presumptions set out in 38 C.F.R. §§ 3.307 and 3.309.  None 
of the evidence of record shows that arthritis of the left 
knee was diagnosed, radiographically identified, or otherwise 
manifested during the one-year period following the veteran's 
separation(s) from active service in June 1986, September 
1989, and/or June 1991.  Thus, is there is no evidentiary 
basis for granting service connection on a presumptive 
theory.  The appeal is denied.

II.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Court also held that VA must request that 
the claimant provide any evidence in her possession that 
pertains to the claim.  Id.  This "fourth element" comes 
from the language of 38 C.F.R. § 3.159(b)(1).

In the present case, the Board finds that the VCAA notice 
requirements have been satisfied.  With regard to element 
(1), above, the Board notes that the RO sent the veteran VCAA 
notice letters in October 2001 and February 2004 that 
informed her of the information and evidence necessary to 
substantiate a claim for service connection.  With regard to 
elements (2) and (3), the Board notes that the RO's October 
2001 and February 2004 letters also notified her of her and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  More specifically, the letters 
explained that VA was responsible for obtaining relevant 
evidence from any Federal agency-to include records from the 
military, VA hospitals, private facilities where VA 
authorized treatment, and the Social Security 
Administration-and that VA would also make reasonable 
efforts to obtain relevant, non-Federal records-to include 
records from State or local governments, private doctors and 
hospitals, and current or former employers-but that she was 
responsible for providing appropriate releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.  The letters also 
informed her that VA would also assist her by providing a 
medical examination and/or opinion if it was necessary to 
make a decision on her claim.  Finally, with respect to 
element (4), the Board notes that it does not appear from the 
record that the veteran has explicitly been asked to provide 
"any evidence in [her] possession that pertains to the 
claim".  As a practical matter, however, she has been amply 
notified of the need to provide such evidence.  The RO's 
October 2001 and February 2004 letters, for instance, 
informed her of the evidence that was needed to substantiate 
her claim, asked her to tell VA "[i]f there is any other 
evidence or information that you think will support your 
claim", and notified her that it was ultimately her 
responsibility to make sure that VA received all requested 
records that were not in the possession of a Federal 
department or agency.  Given this correspondence, it seems 
untenable that the veteran would have refrained from 
submitting any other relevant evidence she might have had.  
Accordingly, the Board is satisfied that the veteran has been 
adequately informed of the need to submit relevant evidence 
in her possession.  See also VAOPGCPREC 1-2004, 69 Fed. Reg. 
25,174 (May 5, 2004) (holding that the Court's statement in 
Pelegrini, to the effect that 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) require VA to include this fourth 
element as part of its VCAA notice, is obiter dictum and not 
binding on VA).

The Board acknowledges that the October 2001 and February 
2004 letters were sent to the veteran after the RO's March 
2000 decision that is the basis for this appeal.  In this 
case, however, the unfavorable RO decision that is the basis 
of this appeal was already decided - and appealed -- by the 
time the VCAA was enacted.  The Court acknowledged in 
Pelegrini at 120 that where, as here, the Section 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The Board acknowledges that the veteran 
reported in a statement appended to her August 2000 VA Form 9 
("Appeal to Board of Veterans' Appeals") that she went to 
an orthopedist for treatment in November 1998, and 
subsequently went through therapy.  Presently, the record 
contains no reports of this treatment or therapy.  However, 
despite being requested to do so, she has not identified the 
orthopedist and/or therapist with any specificity, or 
provided a release so that VA could assist her in obtaining 
the pertinent records.  Accordingly, and because all of other 
evidence identified by the veteran has been obtained, and 
because she has been afforded a VA examination and opinion in 
connection with her claim, the Board finds that no further 
assistance is required in order to fulfill the duty to 
assist.


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for residuals of a left knee injury is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



